Citation Nr: 1818588	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-11 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbosacral strain (low back disability) prior to February 19, 2016, and in excess of 40 percent thereafter.

2. Entitlement to a rating in excess of 20 percent for thoracic syrinx (fluid on spinal cord).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction has since been transferred to the VA RO in St. Louis, Missouri.

The Veteran testified at a November 2017 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In November 2016, during the pendency of the present appeal, the RO increased the rating for the low back disability from 20 percent to 40 percent, effective February 19, 2016.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, however, the Veteran is in receipt of a TDIU from October 1, 2016 and the evidence indicates that she was employed prior to that date.  Thus, Rice is inapplicable since there is no evidence that raises the issue of unemployability due to the service-connected disabilities prior to October 1, 2016.

The issue of entitlement to special monthly compensation based on the need for aid and attendance has been raised by the record during the October 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes making reasonable attempts to obtain relevant records not in the custody of a Federal department or agency, including records held by private medical providers.  Id.

During the August 2010 VA examination, the Veteran reported being treated for her low back disability by a private physician, Dr. D.Y..  There are no treatment records from Dr. D.Y. in the claims folder.

During the January 2018 VA examination, the Veteran stated that she had lumbar spine surgery in April 2015 at the Spinal Institute in St. Louis, Laser Spine Institute.  However, the claims folder only contains a few pages of MRI reports from the Laser Spine Institute. 

In November 2017, the Veteran also submitted a letter from Dr. D.T., her treating private chiropractor, indicating that she was receiving extensive treatment for her low back disability.  During the November 2017 Board hearing, the Veteran stated that she sees her chiropractor every week. There are no records from Dr. D.T. in the claims folder.

Therefore, the Board finds that a remand is necessary to attempt to obtain the identified private medical records as they are potentially relevant to the increased rating claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA medical records.

2. Contact the Veteran and obtain the provider names, addresses, and approximate dates of treatment for any additional medical records that she would like VA to obtain, specifically to include any outstanding treatment records from Dr. D.T., Dr. D.Y., and the Spinal Institute of St. Louis.  An updated authorization/consent form for these records must be completed by the Veteran.  

Then, obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority. 

If the benefit sought on appeal is denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






